Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/1/2020 has been entered.

Election
Applicant’s election with traverse of Group I in the reply filed on 10/19/2019 is acknowledged. Claims 10-17, 19-20 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-9, 18, 23-25 and 27-28 are under examination. 
Priority
This application is a 371 of PCT/GB2016/053883 (filed 12/9/2016) which claims foreign application UNITED KINGDOM 1521784.7 (filed 12/10/2015).

Withdrawal of Rejections:


Maintenance of Rejections (including modifications due to amendments):

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Adv. Funct. Mater., 2014, 24:1538-1550).
Lee teaches a cell binding composition comprising a shear thinning gel loaded with Herceptin/antibody (page 1538, Title and abstract, line 18++). 
For Claims 1, 3 and 9: the reference teaches a cell binding composition comprising: a shear thinning gel (page 1541, left column, 1st full paragraph, line 3++) comprising a plurality of gel beads (“gel beads” is not claimed/defined to be distinct from the teaching of spherical structures of micelle aggregates, page 1540, Fig. 1, page 1542, left column, line 1++) dispersed within the shear thinning gel, the gel beads having attached to them cell selective binding agents: Herceptin/antibody (page 1548, right column, 1st full paragraph, line 3++, claim 3). 

Response to Argument
Applicant’s arguments filed 12/1/2020 have been fully considered but they are not persuasive.
Applicant argued that Lee does not disclose a plurality of gel beads dispersed within the shear thinning gel.
It is the examiner’s position that “gel beads” is not claimed/defined to be distinct from the teaching of micelle aggregates (page 1540, Fig. 1, page 1542, left column, line 1++) and Lee teaches a shear thinning gel comprising a plurality of gel beads/micelles dispersed within the shear thinning gel, the gel beads having attached to them cell selective binding agents: Herceptin/antibody (page 1548, right column, 1st full paragraph, line 3++).

New Rejections:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 8-9, 18 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skardal (Adv. Mater., 2010, 22:14736-4740).
Skardal teaches a cell binding composition comprising gel beads loaded with cells (page 4738, left column, 2nd paragraph, line 3++). 
For Claims 1 and 9: the reference teaches a cell binding composition comprising: a shear thinning gel comprising a plurality of gel beads (“gel beads” is not claimed/defined to be distinct from the teaching of gold nanoparticles, page 4737, Fig. 1A-B) dispersed within the shear thinning gel/hydrogel, the gel beads having attached to them cell selective binding agent: ECM and/or gelatin-DTPH (page 4737, Fig. 1A-B). 
For Claim 2: the reference teaches the gel beads are gold nanoparticle coated with gelatin-DTPH (page 4737, Fig. 1A-B).
For Claims 8, 18 and 27-28: the reference teaches one or more cells bound to the gel beads: NIH 3T3 cells (which is considered xenogeneic, for claim 28) contained in the coated nanoparticles (page 4738, left column, 2nd paragraph, line 3++) in a delivery device: syringe (page 4739, right column, 2nd paragraph, line 9++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 1-9, 18, 23-25 and 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee/Skardal in view of Hunt (J. Mater. Chem. B, 2014, 2:5319-5338), Camci-Unal (Soft Matter, 2010, 6(20):5120-5126 or pages 1-15 as printed) and Tas.
Lee/Skardal teaches what above as applied.
Lee/Skardal does not explicitly teach cell selective binding agent is antibody that binds to chondrocytes as recited in claims 3-4, the antibody is capable of specifically binding CD34 as recited in claims 5, additionally comprising star shaped calcium pyrophosphate particles as recited in claims 6-7 and 23-24.
Hunt teaches composition comprising injectable hydrogel (shear thinning gel, sol-gel, page 5319, right column, 1st paragraph, line 4++) comprising alginate (page 5330, left column, 2nd full paragraph, line 11++), cell selective binding agent (such as antibody, page 5328, left column, 1st full paragraph, line 3++, claim 3) comprising chondrocytes with one or more cells bound to the gel (page 5332, left column, 3rd full paragraph, line 2++, claims 4 and 8), additionally comprising irregularly shaped calcium phosphate (page 5323, Table 1, Hydrogel, under HPMA, claims 6-7 and 23-24).
Camci-Unal teaches composition comprising hydrogel attached to antibodies that bind to CD34 to capture endothelial progenitor cells (page 1, abstract, line 5++) and Tas teaches the choice of different shapes of calcium pyrophosphate (col. 20, Example 4, line 3++) particle/granule is easily adjustable according to need (page 4, [0053]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to select desirable antibody and shape of the calcium particle in a bone repair composition.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches hydrogel/beads composition and Hunt teaches composition comprising particle attached to binding agent/antibodies that bind can be used in various cell separation and assays (col. 4, line 8++) and Tas teaches the choice of different shapes of the particle/granule is easily adjustable according to need (page 4, [0053]). In addition, a person of ordinary skill in the art would have been motivated to optimize the antibody and the shape of the particle for the predictable result of better cell selection because Camci-Unal teaches the use of CD34 antibody to capture endothelial progenitor cells (page 1, abstract, line 5++).


Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653